Title: From David Humphreys to William Heath, 10 April 1782
From: Humphreys, David
To: Heath, William


                        

                            Dear SirHead Quarters Newburgh April 10th 1782
                        
                        His Excellency has received your Letter of this date by Major Tallmadge, and has given it in charge to me to
                            inform you, he has no objection that the Detachment under Major Maxwell should continue at Stamford untill the 25th
                            Inst. by which time he hopes the State Troops will have arrived—and beyond which, the Troops cannot be dispensed with from
                            their Corps—The General desires you will therefore be pleased to give peremptory Orders that they shall return
                            accordingly. I have the honor to be With perfect respect Dear Sir Your Most Hble Servt
                        
                            D. Humphrys
                            Aid de Camp
                        
                    